Citation Nr: 1226883	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence indicates that the Veteran's generalized anxiety disorder is productive of occupational and social impairment with deficiencies in most areas; it is not productive of total occupation and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not greater, for generalized anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 


VA has met all statutory and regulatory notice and duty to assist provisions.  A November 2009 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  The November 2009 letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  This letter also specifically advised the Veteran that examples of evidence that are relevant to assigning a disability rating included statements from employers regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 2009, November 2010, and January 2012.  38 C.F.R. § 3.159(c)(4).  The VA examiners addressed the severity of the Veteran's generalized anxiety disorder in conjunction with a review of the claims file and examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected generalized anxiety disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and mostly supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected generalized anxiety disorder is currently evaluated as 50 percent disabling under Diagnostic Code 9400.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became effective on November 7, 1996, a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a 0 percent evaluation.  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; evidence of impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The global assessment of functioning (GAF) scale score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions "pretty well" with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

VA treatment records dated from May 2009 to December 2010 indicate that the Veteran suffers from a generalized anxiety disorder and nonservice-connected mixed late onset dementia.  The record has usually noted that the Veteran's mood was anxious and his cognition impaired.  In addition, at times the Veteran was noted to have depression and be frustrated.  GAF scores of 49, 48, and 47 were assigned during this period.

The Veteran underwent VA examination in December 2009 at which time he reported nervousness and his wife reported worry, frustration, and aggravation especially with his loss of skills especially his loss of competence of playing the piano.  The Veteran also reported that he fatigues easily, is restless, has problems concentrating, and experiences irritability.  The Veteran reported sleeping with the aid of diazepam and noted that with it, he would be too restless (physically and mentally to sleep).  The Veteran noted that experiences continuous worry about various issues on a daily basis which appeared to be of moderate severity.  Psychiatric examination demonstrated an overabundance of ideas, that he had some difficulty answering abstract questions.  The examiner noted that the Veteran scored a 19 on the St. Louis University Mental Status Examination which was in the range of people with dementia.  The examiner noted that the Veteran had greatest difficulty with tasks requiring memory for novel information, mathematical manipulation, and words in a list.  Recent memory was mildly impaired, and immediate memory was moderately impaired.  The Veteran also had some difficulty recalling details of recent events.  The Veteran was diagnosed as having generalized anxiety disorder and dementia of the Alzheimer's type with late onset.  The examiner noted that worries about various issues, restlessness, fatigue, irritability, and sleep disturbance were likely related to the general anxiety disorder but that some disturbances of anxiety, mood, and sleep could be associated features of dementia.  A GAF of 51 was assigned.  The examiner noted that the Veteran was able to maintain relationships in his family and with friends and that although is worries were frequently recurring, he reported that he was able to control them before they reoccur.  The examiner noted that there was not total occupational and social impairment but noted that his mental disorders resulted in deficiencies in thinking, family relations, and mood.  

The Veteran underwent VA examination in November 2010 at which time the Veteran's psychomotor activity was tense with handwringing, his mood was anxious and depressed, and he demonstrated attention disturbance as he was easily distracted.  The examiner noted the Veteran was somatically focused, quite talkative, and somewhat circumstantial but that he could be re-directed.  The Veteran's remote memory was mildly impaired, his recent memory was moderately impaired, and his immediate memory was moderately impaired.  The examiner noted that the Veteran's gerospychiatrist administered the Mini Mental Status Exam (MMSE) during the Veteran's appointment on October 1, 2010, and that he scored a 29/30 indicating that his dementia symptoms were under good control.  

The Veteran was diagnosed as having generalized anxiety disorder and mixed-type dementia.  The examiner noted that the Veteran's generalized anxiety disorder seemed to have worsened in the prior year due to his diagnosed dementia and was consumed with worry about his declining cognitive function.  GAF assigned solely to the generalized anxiety disorder was 51.  The examiner noted that Veteran's mental disorder did not cause total occupational and social impairment but did result in deficiencies in thinking, family relations, work, and mood.  The examiner noted that the Veteran ruminated excessively on multiple issues due to his anxiety and worried about his wife's health, his own health, the state of the world, and finances.  The examiner also noted that the Veteran had an anxious mood all of the time resistant to medication treatment.

The Veteran underwent VA examination in January 2012.  Symptoms included depressed mood and anxiety.  The Veteran was diagnosed as having anxiety disorder NOS, dementia NOS, and cluster C. traits.  The examiner noted that the Veteran's dementia symptoms (cognitive and memory problems) appeared to be mild.  A GAF of 65 was assigned.  The examiner noted that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted that although it was difficult to tease out the level of impairment caused by each disorder, his memory problems appeared mild and would, therefore, interfere to a lesser extent.  Avoidant traits, however, would cause him to want to avoid situations that would be stressful such as work and has a larger affect on the Veteran.  The examiner noted that the Veteran's anxiety appeared to manifest itself mostly with stomach distress as he did not appear anxious on the day of the interview and had never been fired due to anxiety.  The examiner stated that because all of the Veteran's diagnoses occur simultaneously, they interact with one another and provided a cumulative effect.  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In this case, the December 2009 VA examiner noted that worries about various issues, restlessness, fatigue, irritability, and sleep disturbance were likely related to general anxiety disorder but that some disturbances of anxiety, mood, and sleep could be associated features of dementia.  In addition, the January 2012 VA examiner noted that although it was difficult to tease out the level of impairment caused by each disorder, his memory problems appeared mild and would, therefore, interfere to a lesser extent.  Avoidant traits, however, would cause him to want to avoid situations that would be stressful such as work and has a larger affect on the Veteran.

As there is no indication in the record that it is possible to definitely distinguish the symptoms from the Veteran's various psychiatric diagnoses, the entire constellation of psychiatric symptoms will be considered here.  Thus, the findings of record indicate that during the period on appeal, the Veteran's generalized anxiety disorder match rating criteria for a 30 percent rating (depressed mood, anxiety, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events); rating criteria for a 50 percent rating (circumstantial speech; impairment of short- and long-term memory; impaired abstract thinking; disturbances of motivation and mood); and rating criteria for a 70 percent rating (near-continuous anxiety and difficulty in adapting to stressful circumstances.  

In addition, the GAF scores assigned ranging from 65 to 47 contemplate mild to major impairment. 

The GAF score of 65 assigned at the January 2012 VA examination appears to be supported by the evidence obtained during that examination.  As noted above, according to DSM-IV, GAF scores from 61 to 70 indicate the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  In addition, the examiner noted that the Veteran's mental disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self care, and conversation.

However, the examiner noted that the Veteran did not appear anxious on the day of the interview.  This is inconsistent with the other evidence of record as the only two symptoms that have been consistently noted on examination throughout VA treatment records are anxiety and cognitive impairment.  As such, the reported lack of anxiety displayed during the January 2012 VA examination and subsequent findings of the January 2012 VA examiner are inconsistent with the other evidence of record.

The Board notes that the other GAF scores of record ranging from 47 to 51 are supported by the objective medical evidence of record.  As noted above, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning; and a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.  

Despite the difference in the severity of symptoms based on assigned GAF scores, the Board notes that a GAF of 51, although indicative of moderate symptoms, is the lowest possible score for moderate symptoms, given that the score of 50 is consistent with serious impairments both socially and occupationally.  As such, the Board concludes that the GAF scores assigned by the Veteran's treating providers and those assigned by the December 2009 and November 2010 VA examiners more nearly reflect that the Veteran's psychiatric symptoms are more serious than moderate in severity.
  
Further, the December 2009 VA examiner noted that there was not total occupational and social impairment but noted that his mental disorders resulted in deficiencies in thinking, family relations, and mood.  The November 2010 VA examiner noted that Veteran's mental disorder did not cause total occupational and social impairment but did result in deficiencies in thinking, family relations, work, and mood.  These findings are consistent with a 70-percent rating for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.

Carefully considering all the medical evidence of record, the Board finds that with resolving all doubt in the Veteran's favor, during the entire appeal period, the Veteran's service-connected generalized anxiety disorder has been manifested by occupational and social impairment with deficiencies in most areas. 

Accordingly, the Board finds that the record supports a grant of a 70 percent evaluation for generalized anxiety disorder. 

However, the Veteran's generalized anxiety disorder do not approach the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name. 

Upon consideration of all of the relevant evidence of record, the Board finds that the Veteran's generalized anxiety disorder with depression has been was manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating as the Veteran's psychiatric disorder has not been manifested by total occupational and social impairment. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected generalized anxiety disorder presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to mental disorders includes all symptomatology which describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  

The Veteran's claim for a TDIU was denied in January 2012, and the appellate period has not yet run with respect to this decision.  Nothing in Rice suggests that the Veteran may proceed with a formal claim and implied claim at the same time.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over another TDIU claim. 








ORDER

Entitlement to an evaluation of 70 percent, but not greater, for service-connected generalized anxiety disorder is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


